Per Curiam,

After taking into consideration all relevant factors, we think that the order should be modified by fixing the assessed valuations for the tax year 1931 as follows: Land $150,000, building $300,000, total $450,000, and as so modified, affirmed, with $20 costs and disbursements to the appellants.
Martin, P. J., Dore, Cohñ,' Callahan and Wasservogel, JJ., concur.
Order unanimously modified by fixing the assessed valuations for the tax year 1931 as follows: Land $150,000, building $300,000, total $450,000, and, as so modified, affirmed, with $20 costs and disbursements to the appellants. Settle order on notice.